Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
Regarding arguments in claim 10 that the Examiner did not address the primary argument set forth in the amendment, which is that Derrien does not disclose the second operating state being when the heating device is approaching but not reached the equilibrium temperature and when preforms passing through the heating device are being thermally conditioned during a startup phase, and the Examiner completely failed to address this deficiency in the teachings of the prior art, it is not persuasive.
Derrien defines the steps of “E1” and “E2” for placing on standby the oven when cessation of production is signaled (col. 4, lines 54-61). It is understandable that after the cessation of production (or standby) the production needs to be restarted again. 
During the first step “E1”, the presence of the storage elements formed by the reflectors 24, 26 with high thermal capacity makes it possible to switch off the heating lamps 22 completely without the internal temperature of the oven 12 suddenly falling (col. 4, lines 62-66). Here, the heating lamps 22 and the reflectors 24, 26 are all considered as heating devices (i.e., the heating lamps 22 are active heating devices and the reflectors 24, 26 are passive heating devices). 
However, the interior of the oven is kept hot to enable faster restarting of production (col. 5, lines 1-2).   

It is clear that the purpose of the first step “E1” and the second step “E2” is to enable faster restarting of production. Thus, during the preforms passing through the heating devices (including the heating lamps 22 and the reflectors 24, 26 as shown in Fig. 2 in the teachings of Derrien) in the restarting of production, the heating devices are approaching but has not reached the equilibrium temperature of the thermodynamically stable equilibrium state of the heating devices. In other words, it will take some elapsing time for the heating devices becoming stabilized before enabling homogeneous heating of the body of the preform.     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHIBIN LIANG/Examiner, Art Unit 1741  

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742